Citation Nr: 1512875	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-27 011	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was scheduled for a hearing before a Decision Review Officer at the RO on numerous occasions, to include most recently in July 2013; however, he failed to appear for such hearings.  Additionally, he was scheduled for a Board hearing in January 2015, but cancelled the hearing as he indicated that he wished to withdraw his appeal. 

This appeal is processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

In March 2015, the Vice Chairman of the Board advanced this appeal on the Board's docket on her own motion pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

In January 2015, prior to promulgation of a Board decision on the matter, VA received notification from the Veteran that he wished to withdraw the present appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In January 2015, prior to promulgation of a Board decision on the matter, VA received notification from the Veteran that he wished to withdraw the present appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


